El Juez Asociado Señoh Snyder
emitió la opinión del tribunal:
En 1945 el apelante radicó demanda de divorcio contra su esposa por la causal de separación ininterrumpida por más de tres años. Ley núm. 62, Leyes de Puerto Rico, 1942 ( (1) pág. 583), que enmendó el artículo 96 del Código Civil de Puerto Rico. Durante el juicio en 1946 la prueba del deman-dante demostró que los esposos se separaron en enero de -1942, estando todavía cuerda su esposa; que en marzo de 1942 se volvió loca y fue recluida en el Manicomio Insular, donde ha permanecido desde entonces.
La corte inferior supuso que la esposa estaba cuerda en enero de 1942 cuando la pareja se separó. Sin embargo, resol-vió que el período de separación contemplado por el artículo 96 quedaba interrumpido mientras la esposa estuviera re-cluida en un manicomio. En su consecuencia, dictó sentencia declarando sin lugar la demanda, apelando de ella el deman-dante.
Casi todos los casos que interpretan estatutos similares al nuestro están de acuerdo con la resolución de la corte de dis-trito. La teoría de dichos casos es que una esposa recluida en un manicomio no está viviendo separada de su esposo de-bido a la actuación consciente de cualquiera de las partes, sino que vive separada únicamente con motivo de una disposición de ley proveniente de su condición mental. Anotaciones, 166 A.L.R. 498, 509-10; 111 A.L.R. 867, 872-73; 51 A.L.R. 763, 769-70.
*772Existe un motivo adicional por el cual llegamos a este re-sultado. En 1933 nuestra Legislatura por primera vez esta-bleció la separación por siete años como la novena causal de divorcio. Ley núm. 46, Leyes. de Puerto Eico, 1932-1933 (pág. 305). En 1938 le adicionó la locura incurable, sobre-venida después del matrimonio, durante más de siete años, como la. décima causal de divorcio. Ley núm. 78, Leyes de Puerto Eico, 1938 (pág. 199). Por la Ley núm. 62 de 1942, el período de separación de la novena causal de divorcio fué reducido de siete a tres años; pero la décima causal de locura permaneció en el estatuto.
En vista de esta historia legislativa, convenimos con el siguiente comentario de la corte de distrito: “No podemos imputar en manera alguna a nuestra Asamblea Legislativa el propósito de realizar cosas fútiles. Si ella hubiera creído que el período de tiempo que una persona está demente debía computarse como parte de los tres años requeridos para la causal de separación, entonces tanto en 1938 como en 1942 realizó algo completamente inútil. ¿Para qué exigir como décima causal la locura incurable por más de siete (7) años si' el término durante el cual una persona está loca podía to-marse en consideración a los fines de la causal especificada en el noveno inciso, que no es otra que la de separación? A nuestro juicio la cuestión resulta clara. El legislador pensó que eran causales completamente distintas e independientes y que no podía computarse el término de la una como parte del tiempo requerido por la otra.”
Los hechos de Núñez v. López, 62 D.P.R. 567 y Simonet v. Sandoval, 63 D.P.R. 523, eran diferentes y por tanto el len-guaje allí empleado no es de aplicación al presente caso.

La sentencia de la corte de distrito será confirmada.

El Juez Asociado Señor Marrero.no intervino.